PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cloud et al.
Application No. 16/529,957
Filed: August 2, 2019
For: 	VARIABLE RECLINATION BACKREST FOR A SEAT ASSEMBLY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition filed on May 26, 2021 requesting review of the requirement for restriction mailed January 29, 2021. 
 
The petition is DISMISSED as MOOT.  

BACKGROUND
January 29, 2021 – Examiner issued a Requirement for Restriction.
February 26, 2021 – Applicant filed an Election with traverse.
March 15, 2021 – Examiner issued a non-final Office action
May 26, 2021 – Applicant filed a Reply to the non-final Office action and the instant petition
August 23, 2021 – Examiner issued a second Requirement for Restriction

DISCUSSION
A review of the prosecution history reveals that January 29, 2021, the examiner issued a Requirement for Restriction between Group I (claims 1-10 and 20) directed to a seat assembly and Group II (claims 11-19) directed to a method of adjusting a recline limit of a seat assembly.  Additionally, the examiner required an election between Species A-D (Figures 4-7, respectively) and, if Species A is elected, a further election between Subspecies i directed to a “cylinder extending lengthwise substantially parallel with a height direction of the backrest and Subspecies ii directed to a “cylinder extending lengthwise substantially fore and aft.”  

Subsequent to the filing of the instant petition, the examiner issued a new Requirement for Restriction wherein Species A and B were regrouped as “Category I” (Figures 4 and 5) and Species C and D were regrouped as “Category II) (Figures 6 and 7).  The examiner also 


Any inquiry regarding this decision should be referred to Teri Luu, Quality Assurance Specialist, at (571) 272-7045.



/DANIEL J TROY/
___________________________
Daniel Troy, Acting Director
Technology Center 3600
Telephone No.: (571) 270-3742

DT/tl:  08/24/21